IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                 No. 70703-5-
                   Respondent,
                                                 DIVISION ONE
             v.
                                                 UNPUBLISHED OPINION
DANIEL GLENN ROADRUCK,
                                                 FILED:   SEp - 2 2014
                   Appellant.



      Per Curiam. Daniel Roadruck appeals the judgment and sentence entered on

his convictions for two counts of second degree burglary and one count of second

degree criminal trespass. He argues, and the State concedes, that the judgment and
sentence contains a clerical error. We accept the concession of error and remand

solely to amend the judgment and sentenceto state that Roadruck was convicted of
counts 3, 4, and 5 and that counts 1 and 2 were dismissed.

      Remanded.


                                For the court:


                                                 ^TV\ote0 vf             J


                                                                              rO       -T; -~
                                                                              C=>      —; r-




                                                                               -a       •??.'•-,-.
                                                                                   i    'J- "^ -.'•
                                                                                        ~2P* —r, r:'i